DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.

 Response to Amendment
Claim 1, 7, 12 and 18 have been amended changing the scope and contents of the claim. 
Claim 21-23 have been newly added.
Claims 2-3, and 13 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0103518 to Murphy et al. (hereinafter Murphy), and further in view of B. Cahyono ET AL: "An implementation of convolutional neural network on PCO classification based on ultrasound image", 2017 5th International Conference on Information and Communication Technology (IColC7), 1 May 2017, pages 1-4, (hereinafter Cahyono), and further in view of U.S. Publication No. 2016/0374644 to Mauldin, JR. et al. (hereinafter Mauldin).
Regarding independent claim 1, Murphy discloses an ultrasound imaging system (paragraph 0021, “In the present embodiment, apparatus 20 comprises an ultrasound machine 22 and associated probe 24. Any suitable type of ultrasound machine 22 and probe 24 may be used, for example any ultrasound machine 22 and probe 24 that are configured to obtain ultrasound image data that is suitable for 2D, 3D or 4D imaging.”) comprising:
an ultrasound transducer (figure 2, element 24 “measurement probe”) configured to acquire echo signals responsive to ultrasound pulses transmitted toward a target region (paragraph 0021, “In the present embodiment, apparatus 20 comprises an ultrasound machine 22 and associated probe 24. Any suitable type of ultrasound machine 22 and probe 24 may be used, for example any ultrasound machine 22 and probe 24 that are configured to obtain ultrasound image data that is suitable for 2D, 3D or 4D imaging.” Ultrasound machine operates by transmitting ultrasound pulses and capturing echoes to form an image);
one or more processors in communication with the ultrasound transducer (figure 4, elements 32 “processor” and 24 “measurement probe) and configured to:
generate an image frame from the echo signals (paragraph 0091, “At stage 116, the rendering circuitry 42 renders an image from the medical image data set and the determined regions.”);
apply a threshold to the image frame that differentiates pixels representative of an ovarian follicle present in the target region from other subject matter in the target region (paragraph 0043, “We now consider the threshold processing that is performed for one threshold value, a threshold value of 50. The threshold value of 50 is used for sub-stages 104a, 106a and 108a which are each described in turn;” paragraph 0045, “The first category of voxels comprises voxels with low intensity values. Voxels that correspond to follicle tissue may have low intensity values.”), the applying the threshold including modifying one or more of the pixels based on the threshold to increase a contrast of the image frame (figure 6a and 6b; after thresholding is performed, it is clear the contrast of the image frame is increased);
generate a first indicator based a determination that the ovarian follicle is present within the thresholded image frame (paragraph 0091, “In the present embodiment, the rendering circuitry 42 renders an image of a slice of the medical image data set or pre-processed data set and overlays solid regions that are representative of the regions that were determined to be follicles. Each determined region may be represented in a different color. In other embodiments, each determined region may be outlined in the rendered image. Measurement information (for example, a list of follicle sizes) may be displayed with the rendered image;” displaying the solid regions is read as the first indicator); and
simultaneously display the first indicator and the image frame on a user interface in communication with the processors in response to the determination that the ovarian follicle is present (paragraph 0101, “In some embodiments, the rendering unit 42 renders an image in which the determined regions are displayed and identified as follicles.”).
Murphy fails to explicitly disclose as further recited, however Cahyono discloses apply a neural network to the thresholded image frame, in which the neural network determines if the ovarian follicle is present in the thresholded image frame (page 1, left column, “Using Convolutional Neural Network (CNN) we try to classify the ultrasound image to determine PCO class or non PCO class. CNN used because it’s already proved to be the best approach for image classification [10];” page 1, right column, “Ultrasound image preprocessed using low pass filter;” a low pass filter is a form of thresholding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cahyono in order to perform automatic feature extraction using a neural network on ovary images to detect follicles (abstract).
Murphy in the combination additionally discloses the first indicator, and that a lack of the first indicator (i.e. the solid regions, if everything was NOT solid) can be read as a second indicator. However, Murphy and Cahyono in the combination as a whole fail to explicitly disclose as further recited, but Mauldin discloses generate a different, second indicator based on a determination that the ovarian follicle is not present within the thresholded image frame (Figure 8, elements 830 and 850; two indicators can be displayed based on which direction the probe needs to move; as seen in paragraph 0097, “The process begins at 610 by detecting a prospective target anatomy location 620 relative to the imaging device. A display indicator of target anatomy 630 is presented on a GUI or similar interface.;” Figure 6, elements 650, 660, and 670; paragraph 0098, “If so, an indicator of alignment between the needle path and target anatomy is displayed 660 on the display of the GUI. If non-alignment has been determined, a directional indicator is displayed depicting motion necessary for the ultrasonic device to be centered on the target anatomy;” dependent on whether or not the needle is in line with target anatomy the indicator is displayed. The target anatomy is read as the ovarian follicle);
simultaneously display the second indicator and the image frame on the user interface in response to the determination that the ovarian follicle is not present (Figure 8, elements 830 and 850 the indicator arrows, are displayed with the image frame on the user interface; paragraph 0098, “If so, an indicator of alignment between the needle path and target anatomy is displayed 660 on the display of the GUI. If non-alignment has been determined, a directional
indicator is displayed depicting motion necessary for the ultrasonic device to be centered on the target anatomy;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mauldin in order to alter probe insertion using feedback from ultrasound guidance using anatomical features (abstract).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Murphy in the combination further discloses wherein the user interface is configured to send the image frame to a remote receiver (paragraph 0115, “Reference to a single circuitry encompasses multiple components providing the functionality of that circuitry, whether or not such components are remote from one another;” figure 4, element 116; thus the circuitry to render the image, can be in a remote location, noting the image can be sent to a remote receiver).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network comprises a deep neural network (DNN) (page 1, right column, “Our proposed system is using a deep learning approach to classify ultrasound images. Specifically, we are using Convolutional Neural Network that the best approach for image classification [10]. Feature extraction is done automatically using deep learning so we are not adding any feature extraction process to the data before going into the system;” here it is disclosed the network can be a deep neural network, or a CNN) or a convolutional neural network (CNN) (abstract, “In this research, we propose a solution where the feature extraction is also done automatically using Convolutional Neural Network;” figure 1).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network comprises a convolutional neural network (CNN) comprised of one or more convnet convnet layers and one or more fully connected layers (page 2, left column, “The proposed architecture consists of 6 layers with 2 convolution layer 2 poling layers and 2 fully connected layers;” convnet layers are read as convolution layers).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network is operatively associated with a training algorithm configured to receive an array of training inputs and known outputs (page 1, right column, “The dataset we use had been labeled by specialist. Dataset are divided into 3 categories, training data by 60%, validation data by 20%, and testing data by 20%.”), wherein the training inputs comprise ovarian ultrasound image frames, and the known outputs comprise ovarian ultrasound image frames comprising an ovarian follicle (page 1, right column, “Train data gets 24 non-PCO data and 8 PCO data;” PCO stands for polycystic ovaries (abstract), thus it is inherent and necessitated to analyze PCO through ovary images).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network is implemented, at least in part, in a computer-readable medium comprising executable instructions, which when executed by the processors coupled to the ultrasound transducer, cause the processors to perform a machine-trained algorithm to produce at least one of the first indicator or the second indicator based on the acquired echo signals (page 1, right column, “Our proposed system is using a deep learning approach to classify ultrasound images. Specifically, we are using Convolutional Neural Network that the best approach for image classification [10];” It should be noted that classification of ultrasound images using deep learning is machine-trained algorithm.  It is also noted that the first indicator or lack thereof is the display of solid region as analyzed in claim 1).
Regarding independent claim 12, which is a method claim directly corresponds to system claim 1 and thus, the references and analysis of claim 1 apply directly. Implementing the system of claim 1 would have carried out the prescribed method steps of claim 12.  Additionally, Murphy in the combination further discloses a method of ultrasound imaging (paragraph 0019, “Certain embodiments provide a medical image processing method comprising operationally connecting to a memory in which is stored medical image data representative of a tissue structure, extracting regions from the medical image data by performing threshold processing of the medical image data using each of a plurality of threshold values, selecting regions meeting at least one predetermined condition from among the extracted regions, and determining a region representative of the tissue structure in the medical image data based on the selected regions.”).
Regarding dependent claim 15, the rejection of claim 12 is incorporated herein. Additionally, Murphy in the combination further discloses further comprising providing a user instruction responsive at least one of the first indicator or eh second indicator (paragraph 0091, “In the present embodiment, the rendering circuitry 42 renders an image of a slice of the medical image data set or pre-processed data set and overlays solid regions that are representative of the regions that were determined to be follicles. Each determined region may be represented in a different color. In other embodiments, each determined region may be outlined in the rendered image. Measurement information (for example, a list of follicle sizes) may be displayed with the rendered image.”), wherein the user instruction comprises guidance for performing an ultrasound scan of an ovary (paragraph 0091; the location information of each follicle provides additional information on the follicle, allowing a user to best determine next steps (read as instructions)).
Regarding dependent claim 16, the rejection of claim 12 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network comprises a convolutional neural network (CNN) (abstract, “In this research, we propose a solution where the feature extraction is also done automatically using Convolutional Neural Network;” figure 1).
Regarding dependent claim 17, the rejection of claim 12 is incorporated herein. Additionally, Cahyono in the combination further discloses further comprising training the neural network using ultrasound image frames containing an ovary (page 1, right column, “Train data gets 24 non-PCO data and 8 PCO data;” PCO stands for polycystic ovaries (abstract).
Regarding dependent claim 18, the rejection of claim 12 is incorporated herein. Additionally, Murphy in the combination further discloses further comprising sending the image frame to a clinician, wherein the clinician is located at a remote location (paragraph 0115, “Reference to a single circuitry encompasses multiple components providing the functionality of that circuitry, whether or not such components are remote from one another;” paragraph 0086, “In some embodiments, connected component analysis may be used again to label the union of the remaining regions (the determined regions), which may be returned to the user as the separate follicles;” thus the circuitry to render the image, can be in a remote location sent to a user (which is read as a clinician)).
Regarding dependent claim 20, the rejection of claim 12 is incorporated herein. Additionally, Murphy in the combination further discloses a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of a medical imaging system to perform the method of claim 12 (see claim 12; paragraph 0027, “In each of the embodiments of FIG. 2 and FIG. 3, thresholding circuitry 34, selection circuitry 36 and region determining circuitry 38 are each implemented in processing circuitry 32 by means of a computer program having computer-readable instructions that are executable to perform the method of the embodiment.”).
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Mauldin in the combination further discloses wherein the first indicator is spaced from the image frame in the user interface, and wherein the second indicator is spaced from the image frame in the user interface (Figure 8, elements 830 and 850; both a left and right facing arrow are indicated spatially away from the frame of the image).
Regarding dependent claim 22, the rejection of claim 1 is incorporated herein. Additionally, Mauldin in the combination further discloses wherein the first indicator and the second indicator comprise a same shape (Figure 8, elements 830 and 850; there are two arrows, just facing different directions but still the same shape of the arrow).
Regarding dependent claim 23, the rejection of claim 22 is incorporated herein. Additionally, Maudlin in the combination further discloses wherein the first indicator comprises a first visual characteristic and the second indicator comprises a second visual characteristic different from the first visual characteristic (Figure 8, elements 830 and 850; thought the same shape, the arrows face in different directions, which are visual characteristics).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy further in view of Cahyono further in view of Mauldin as applied to claim 1 and 12 above, and further in view of S. Takemoto et al., "Semi-automated color segmentation from a biological cross-sectional image series: follicle segmentation from the equine ovary," 2004 IEEE International Conference on Systems, Man and Cybernetics (IEEE Cat. No.04CH37583), 2004, pp. 3076-3081 vol.4, doi: 10.1109/ICSMC.2004.1400811 (hereinafter Takemoto).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Murphy, Cahyono, and Mauldin in the combination as a whole fail to explicitly disclose wherein the threshold is an Otsu threshold, and wherein the applying the threshold includes inverting a color of the pixels below and above the Otsu threshold to intensify an appearance of the ovarian follicle in the thresholded image frame.
However, Takemoto discloses wherein the threshold is an Otsu threshold (page 3079, left column, “The Otsu method proposes the automatic threshold selection”), and wherein the applying the threshold includes inverting a color of the pixels below and above the Otsu threshold to intensify an appearance of the ovarian follicle in the thresholded image frame (page 3079, left column “By using this method so far presented, a positive point is added to the pixel which is determined as being inside the follicle, while a negative point is added to the pixel on the outside.;” page 3079, right column, “After picking up all the pixels from the buffer, each pixel which has a positive point is identified as being inside the follicle, while the other pixels are identified as being outside the follicle;” assigning positive/negative points to pixels based on the Otsu threshold is read as the color inversion; see figure 11 for the follicle emphasis in a binary colorway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takemoto in order to apply an Otsu threshold to an ovary image, to decrease the need for manual operation on medical images (abstract).
	Regarding dependent claim 14, the rejection of claim 12 is incorporated herein. Additionally, Takemoto in the combination further discloses wherein the applying the threshold includes inverting a color of the pixels falling above and below the threshold (page 3079, left column “By using this method so far presented, a positive point is added to the pixel which is determined as being inside the follicle, while a negative point is added to the pixel on the outside.;” page 3079, right column, “After picking up all the pixels from the buffer, each pixel which has a positive point is identified as being inside the follicle, while the other pixels are identified as being outside the follicle;” assigning positive/negative points to pixels based on the Otsu threshold is read as the color inversion; see figure 11 for the follicle emphasis in a binary colorway).

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy further in view of Cahyono and further in view of Mauldin as applied to claims above, and further in view of a machine translation of FR 2957514 (hereinafter Mattieu).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Murphy, Cahyono, and Mauldin as a whole fail to explicitly disclose wherein the user interface is configured to guide a user through an ultrasound scan in response to at least one of the first indicator or the second indicator.
However, Mattieu discloses wherein the user interface is configured to guide a user through an ultrasound scan in response to at least one of the first indicator or the second indicator (abstract, “- guide means (10) of the probe to ultrasound, said guide means being adapted to facilitate movement of the probe along the path between a position of the ultrasound probe and the position in the object corresponding to the selected area in said image;” page 3, “Thus, the invention makes it possible to assist the user in moving the ultrasound probe to an area on the object that he wishes to image by ultrasound.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mattieu in order to facilitate guiding a user through performing ultrasound imaging, in order to image a desired position (abstract).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Mattieu in the combination further discloses wherein the user interface is configured to guide the user through the ultrasound scan by providing an instruction to the user during the scan (page 3, “Thus, the invention makes it possible to assist the user in moving the ultrasound probe to an area on the object that he wishes to image by ultrasound;” page 5, “the presence of guide means 20 in the imaging device allows the user to find more quickly a suspicious region identified in the mammographic image,”), wherein the instruction comprises at least one sensory cue (page 3, “the guide means comprise a haptic arm with force feedback.”).
Regarding dependent claim 19, the rejection of claim 12 is incorporated herein. Additionally, Mattieu in the combination further discloses wherein at least one of the indicator or the second indicator is updated in real time in response to movement of the transducer (abstract, “- guide means (10) of the probe to ultrasound, said guide means being adapted to facilitate movement of the probe along the path between a position of the ultrasound probe and the position in the object corresponding to the selected area in said image;” page 3, “Thus, the invention makes it possible to assist the user in moving the ultrasound probe to an area on the object that he wishes to image by ultrasound;” page 4, “Because of the time required to find the suspect region in order to achieve the ultrasound image, it is often necessary to remove the ball, the compression exerted by it causing discomfort for the patient. This induces a variation of the geometric configuration of the breast which can lead to errors in the mapping of ultrasound and mammographic images. The invention proposes a solution for orienting the user in the positioning of the ultrasound probe 10 on a breast 16 which remains compressed for the duration of the examination;”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 5,871,018 to Delp et al. discloses methods for planning surgery on a body portion
U.S. Patent No. 8,425,425 to Hagy et al. discloses methods of guiding ultrasound probes during medical procedures

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668